on rehearing.
Per Curiam.
Enough appears in the petition, however, to suggest that the plaintiff therein is entitled to relief, provided that *96the proper allegations are made; and, accordingly, leave will be granted for .that purpose. The judgment is affirmed, with direction that the plaintiff in the court below be allowed to amend his petition when the remittitur from this court is entered upon the minutes of that court.

Judgment affirmed, with direction.


Wade, O. J., and Broyles, J:, concurs. Hodges, J., died pending the motion for rehearing.